United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, OZONE PARK
ANNEX, Jamaica, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0830
Issued: October 26, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

On February 18, 2020 appellant filed a timely appeal from a January 29, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned the appeal Docket No. 20-0830.
On November 12, 2019 appellant, then a 41-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained severe bilateral wrist pain causally related
to general factors of her federal employment. She indicated that she first became aware of her
condition on November 13, 2017 and of its relationship to her federal employment on
December 27, 2017. On the reverse side of the claim form a supervisor noted that appellant had
been working a limited-duty, modified position for three hours per day under work restrictions
provided under OWCP File No. xxxxxx383, which was accepted for left wrist sprain and left wrist
de Quervain’s disease. The supervisor explained that appellant had also filed a notice of recurrence
(Form CA-2a), under OWCP File No. xxxxxx383.
Appellant stopped work on
December 27, 2017.
In an undated statement, appellant explained that on June 30, 2008 she suffered a workrelated injury. She noted that she had been diagnosed with chronic de Quervain’s tenosynovitis,
which had worsened in December 2017 as it had spread to her right hand and wrist. Appellant
explained that she was disabled from work due to her diagnosed conditions. She attributed her

conditions to factors of her federal employment including, but not limited to, casing and delivering
mail parcels.
A memorandum to file dated November 14, 2019 listed appellant’s other OWCP claims.1
In a letter dated November 11, 2019, Dr. Yehuda E. Kleinman, Board-certified in
orthopedic surgery and sports medicine, indicated that appellant had been under his care since
2010 and had not been able to work since December 27, 2017 due to a June 30, 2008 work-related
injury. He explained that appellant’s right wrist became symptomatic secondary to this workrelated injury, as she experienced constant left wrist pain, and compensated for it with her right
hand. Dr. Kleinman concluded that, due to a worsening condition of the left wrist and developing
right wrist dysfunction, appellant was unable to work. He opined that appellant’s bilateral
de Quervain’s tenosynovitis was caused by factors of her federal employment including repetitive
movement and use of both hands. In a report dated December 18, 2019, Dr. Kleinman explained
that appellant’s development of right hand de Quervain’s tenosynovitis was consistent with
overuse of the right hand secondary to her chronic left wrist and hand problems and was causally
related to her work-related left wrist injury.
In a statement dated January 5, 2020, appellant alleged that her claimed condition
developed due to over-compensation for constant left wrist pain with reliance on her right hand,
which she first noticed on November 13, 2017.
In a report dated January 8, 2020, Dr. Kleinman opined within a reasonable degree of
medical certainty that appellant’s right wrist symptoms were secondary to overuse of her right
wrist due to her work-related left wrist injury and disuse; therefore, appellant’s right wrist
symptoms and condition were causally related to her work-related left wrist injury.
By decision dated January 29, 2020, OWCP accepted that the work events occurred as
appellant had alleged. However, it denied her claim, finding that the medical evidence of record
was insufficient to establish causal relationship between those tasks and her diagnosed right
de Quervain’s tenosynovitis due to overuse of the right hand stemming from a work-related injury
to the left.
The Board has duly considered the matter and concludes that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication of the issues depends on frequent cross-referencing between files.2 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.3 Appellant has alleged that
her current de Quervain’s tenosynovitis of the right hand and wrist is a consequential injury related
1

Under File No. xxxxxx383, OWCP accepted a traumatic injury claim (Form CA-1) for wrist sprain/strain due to
an incident on June 30, 2008, and paid appellant compensation on the periodic rolls for loss of wage-earning capacity.
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).
3
Id.; Order Remanding Case, D.C., Docket No. 19-0100 (issued June 3, 2019); Order Remanding Case, K.T.,
Docket No. 17-0432 (issued August 17, 2018).

2

to her accepted left wrist condition(s) under OWCP File No. xxxxxx383. Additionally, the Board
notes that her November 13, 2019 Form CA-2 under the current claim references bilateral wrist
pain. As appellant has alleged a consequential injury to her right hand and wrist, as well as
continued occupational injury to her left wrist and the medical records of the two files have not
been combined as required by OWCP procedures, this case must be remanded.4
The Board therefore finds that for a full and fair adjudication of appellant’s pending appeal
of the denial of her November 13, 2019 occupational disease claim, the case file shall be returned
to OWCP to administratively combine OWCP File Nos. xxxxxx540 and xxxxxx383 and any other
claim files which are relevant to the development of the present claim. Following this and other
such further development as it deems necessary, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the January 29, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: October 26, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

4

See W.W., Docket No. 19-0884 (issued June 16, 2020).

3

